DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Proposed replacement drawings were received on 7/14/2022. These proposed replacement drawings are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (JP H01-163810).
Re 1, Yamada discloses: a release mechanism {for use with multiple latches that are to be released} by a single handle (8) and by a single pull, comprising: a first member (14) slidably received within a housing (13); a second member (15) rotatably (about 15a) secured to the first member for movement about an axis of rotation (defined by 15a) within the housing and with respect to the first member, the second member includes a first portion (shown below as 1P), a second portion (shown below as 2P), and a curved portion (shown below as CP) connecting the first portion and the second portion, the first portion and the second portion each extending away (shown below as EXT) from the curved portion; a first cable (9) secured to the first member and slidably received within the housing; a second cable (11) secured to the first portion of the second member and slidably received within the housing; and a third cable (12) secured to the second portion of the second member and slidably received within the housing.

    PNG
    media_image1.png
    360
    638
    media_image1.png
    Greyscale

Re 2, Yamada discloses: wherein the second cable (11) is secured to the second member (15) at one side of the axis of rotation of the second member with respect to the first member and the third cable is secured to the second member at an opposite side of the axis of rotation of the second member with respect to the first member (fig 3).  
Re 3, Yamada discloses: wherein the first cable (9a) is slidably received within a cable sheath (9c).  
Re 4, Yamada discloses: wherein the first cable is secured to the single handle (fig 4).
Regarding the intended use limitations denoted by “{}” above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, the preamble of Claim 1 is drawn to a release mechanism for use with multiple latches. The limitations referring to the multiple latches describe the environment in which the release mechanism is employed, however, the limitations do not further limit the release mechanism itself. Therefore, Yamada discloses all of the structural limitations drawn to the release mechanism itself and thus reads on Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2014/0132011) in view of Yamada (JP H01-163810).
Re 1, 5, 14, Krishnan discloses: 
a latch system (fig 2), comprising: a first latch (30); a second latch (fig 2 illustrates two of 30);9IPL1338US2 a release mechanism (38) operably coupling a first cable (34) to the first latch and the second latch; the release mechanism comprising: a housing (paragraph [0039] describes cable splitter box); a second cable (42) secured to the first latch at one end and the release mechanism at an opposite end; a third cable (44) secured to the second latch at one end and the release mechanism at an opposite end, [Claims 1, 5];
a method of actuating a first latch (30) and a second latch (fig 2 illustrates two of 30) of a latch system with a first cable (34), comprising: operably coupling the first cable (34) to the first latch and the second latch with a release mechanism (38), the release mechanism comprising: a housing (paragraph [0039] describes cable splitter box 38); securing a second cable (42) to the first latch at one end and the release mechanism at an opposite end; securing a third cable (44) to the second latch at one end and the release mechanism at an opposite end, wherein the second cable is shorter than the first cable (fig 2) [Claim 14].

Krishnan is silent on the specific features of the cable splitter box (38) and thus does not disclose: the release mechanism comprising: a first member slidably received within the housing, the first cable being secured to the first member at a first end and slidably received within the housing; and a second member rotatably secured to the first member for movement about an axis of rotation within the housing and with respect to the first member, the second member includes a first portion, a second portion, and a curved portion connecting the first portion and the second portion, the first portion and the second portion each extending away from the curved portion; the second cable is secured to the first portion of the second member at the opposite end, the second cable being slidably received within the housing; the third cable secured to the second portion of the second member at the opposite end, the third cable being slidably received within the housing [Claims 1, 5, 14].
Yamada teaches: the release mechanism comprising: a first member (14) slidably received within the housing (13), the first cable (9) being secured to the first member at a first end slidably received within the housing (fig 1); and a second member (15) rotatably (about 15a) secured to the first member for movement about an axis of rotation (defined by 15a) within the housing and with respect to the first member, the second member includes a first portion (shown above as 1P), a second portion (shown above as 2P), and a curved portion (shown above as CP) connecting the first portion and the second portion, the first portion and the second portion each extending away (shown above as EXT) from the curved portion; the second cable (11) is secured to the first portion of the second member at the opposite end, the second cable being slidably received within the housing; the third cable (12) secured to the second portion of the second member at the opposite end, the third cable being slidably received within the housing [Claims 1, 5, 14]; for the purpose of providing a mechanism that simultaneously transmits operating force (translation, paragraph [0001]) while absorbing slack between the second and third cables (translation, paragraph [0001]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Krishnan with: a first member slidably received within the housing, the first cable being secured to the first member at a first end and slidably received within the housing; and a second member rotatably secured to the first member for movement about an axis of rotation within the housing and with respect to the first member, the second member includes a first portion, a second portion, and a curved portion connecting the first portion and the second portion, the first portion and the second portion each extending away from the curved portion; the second cable is secured to the first portion of the second member at the opposite end, the second cable being slidably received within the housing; the third cable secured to the second portion of the second member at the opposite end, the third cable being slidably received within the housing [Claims 1, 5, 14]; as taught by Yamada, for the purpose of providing a mechanism that simultaneously transmits operating force while absorbing slack between the second and third cables.
Re 2, 6, 11, 15, the resulting combination of Krishnan in view of Yamada (subsequently referred to as “Krishnan et al”) discloses: wherein the second cable is secured to the second member at one side of the axis of rotation of the second member with respect to the first member and the third cable is secured to the second member at an opposite side of the axis of rotation of the second member with respect to the first member (disclosed by Yamada, see figs 1 and 3, and thus disclosed by resulting combination).
Re 3, 7, Krishnan et al discloses: wherein the first cable is slidably received within a cable sheath (Krishnan, paragraph [0040] discloses 34 is a bowden cable which requires sheath; see also Yamada, fig 3, 9a slides within 9c).  
Re 4, 8, 12, 16, Krishnan discloses: wherein the first cable is secured to the single handle (32, see paragraph [0039]) [Claims 4, 8, 12, 16] at a second end, the first end being opposite to the second end (fig 2) [Claim 8, 12, 16].
Re 9, 13, 17, Krishnan et al discloses: wherein the second cable and the third cable are each slidably received within a cable sheath (Krishnan, paragraph [0040] discloses 42/44 are Bowden cables which require sheaths; see also Yamada, fig 1, 11a/12a are slidable within 11c/12c).  
Re 10, Krishnan et al discloses: wherein the rotational movement of the second member {allows the first member to continue to slide within the housing after either the second cable or the third cable reaches a limit of travel}.  
Re 18-20, Krishnan further discloses: wherein the second cable (42) is shorter than the first cable (34; see fig 2, 42 is illustrated as shorter than 34)
Re the functional limitations denoted by “{}” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Krishnan et al discloses an identical, or substantially identical, device in comparison to the device claimed and thus Krishnan et al anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Therefore, the claimed functions are presumed to be inherent to Krishnan et al.  See MPEP 2112.01(I) and 2114.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Re 1, 5, 14, Applicant argues that the limitation “the second member includes a first portion, a second portion, and a curved portion connecting the first portion and the second portion, the first portion and the second portion each extending away from the curved portion” is clearly not shown, disclosed or taught by the references of record.
In response to Applicant’s arguments, Applicant’s arguments are unsupported by any particular reasoning and thus it is unclear why Applicant argues that the newly added limitation is in neither of the references applied in the previous Office Action. Yamada discloses the limitation (see rejections above) and thus Applicant’s arguments are not persuasive.
Of note, the deletion of the limitation “wherein the second cable is shorter than the first cable” modifies the scope of Claim 1 in a manner that allows Yamada to read on Claim 1 (when it did not before because of the limitation), and thus a 35 USC 102 rejection of Claims 1-4 has been presented in view of Yamada.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656                                                                                                                                                                                                        /RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656